UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [ x ] Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 OR [ ] Transition report pursuant to Section 15(d) of the Securities Exchange Act of l934 For the transition period from to Commission File Number 0-13089 A.Full title of plan and the address of the plan, if different from that of the issuer named below: WHITNEY NATIONAL BANK SAVINGS PLUS PLAN B.Name of the issuer of the securities held pursuant to the plan and the address of its executive office: HANCOCK HOLDING COMPANY, SUCCESSOR TO WHITNEY HOLDING CORPORATION P. O. BOX 4019 GULFPORT, MISSISSIPPI 39501 Explanatory Note: Hancock Holding Company (the “Company”)is filing this Form 11-K as Successor to the Whitney National Bank Savings Plus Plan.As previously disclosed, effective June 4, 2011, the Company completed its previously-announced merger (the “Merger”) with Whitney Holding Corporation (“Whitney”), pursuant to an Agreement and Plan of Merger, dated as of December 21, 2010 (the “Merger Agreement”) between the Company and Whitney.At closing, Whitney merged with and into the Company, with the Company surviving the Merger as the surviving corporation. Pursuant to the Merger Agreement, holders of Whitney common stock have a right to receive .418 of a share of common stock of the Company for each share of Whitney common stock held immediately prior to the effective time of the Merger, plus cash in lieu of fractional shares. Simultaneous with the Merger, Whitney National Bank, a national banking association and wholly owned subsidiary of Whitney, merged with and into Hancock Bank of Louisiana, a Louisiana banking organization and wholly owned subsidiary of the Company, with Hancock Bank of Louisiana surviving the merger and continuing its corporate existence under the name “Whitney Bank.” Whitney National Bank Savings Plus Plan Financial Statements and Supplemental Schedule December31, 2010 and 2009 Whitney National Bank Savings Plus Plan Index December 31, 2010 and 2009 Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Plan Benefits at December 31, 2010 and 2009 2 Statement of Changes in Net Assets Available for Plan Benefits for the Year Ended December 31, 2010 3 Notes to Financial Statements, December 31, 2010 and 2009 4–10 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) at December 31, 2010 11 Note:Other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under Employee Retirement Income Security Act (“ERISA”) of 1974 have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm To the Participants and Administrator of Whitney National Bank Savings Plus Plan In our opinion, the accompanying statements of net assets available for plan benefits and the related statement of changes in net assets available for plan benefits present fairly, in all material respects, the net assets available for plan benefits of Whitney National Bank Savings Plus Plan (the “Plan”) at December 31, 2010 and 2009, and the changes in net assets available for plan benefits for the year ended December 31, 2010in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) at December 31, 2010 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ PricewaterhouseCoopers LLP Atlanta, Georgia June 29, 2011 1 Whitney National Bank Savings Plus Plan Statements of Net Assets Available for Plan Benefits December 31, 2010 and 2009 Assets Investments, at fair value Notes receivable from participants Contributions receivable Dividends and interest receivable Total assets Liabilities Due to broker for securities purchased - Total liabilities - Net assets available for plan benefits, at fair value Adjustment from fair value to contract value for indirect interest inbenefit-responsive investment contracts Net assets available for plan benefits The accompanying notes are an integral part of these financial statements. 2 Whitney National Bank Savings Plus Plan Statement of Changes in Net Assets Available for Plan Benefits Year Ended December 31, 2010 Additions: Investment income Net appreciation in fair value of investments $ Dividends Interest Total investment income Interest income from notes receivable from participants Contributions Employer Employee Others (including rollovers) Total contributions Total additions Deductions: Benefits paid to participants Administrative expenses Total deductions Increase in net assets available for plan benefits Net assets available for plan benefits Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 3 Whitney National Bank Savings Plus Plan Notes to Financial Statements Year Ended December 31, 2010 1. Plan Description General The following description of the Whitney National Bank Savings Plus Plan (the “Plan”) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. Whitney National Bank (the “Bank”) is the sponsor of the Plan.The Plan is subject to the applicable provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Plan Administration The Bank’s Trust and Wealth Management Division acts as Trustee for the Plan, and the Plan is administered by the Bank acting through its Human Resources Department.The Plan’s employee account record maintenance function is performed by an outside service organization, Fidelity Investments Institutional Operations Company, Inc. (“Fidelity”), which also functions as custodian. Contributions Eligible participants may elect to contribute, on a pre-tax basis, from 1% to 25% of their compensation, as defined in the Plan document, subject to certain limitations.The Bank matches the participant’s eligible contributions dollar for dollar up to 4% of the participant’s compensation.The foregoing provisions qualify the Plan as a Safe Harbor Plan in 2010 and 2009.Participants age 50 or older may also make catch-up contributions up to limits specified under the Internal Revenue Code (“IRC”), but such contributions are not taken into account for purposes of determining the Bank’s matching contribution.The Plan Administrator may also allow participants to contribute or roll over assets attributable to their pre-tax contributions to another qualified employee benefit plan.The Plan was amended in 2008 to authorize the Bank to make discretionary retirement contributions, beginning in 2009, on behalf of participants in the Plan who are either (i) ineligible to participate in the Bank’s qualified defined-benefit pension plan or (ii) subject to the freeze in benefit accruals under the defined-benefit plan.The discretionary retirement contribution for a Plan year is up to 4% ofthe covered participants’ eligible compensation for such year and is allocated only to participants who are employed on the first and last day of the plan year or who terminated employment due to death, disability, reduction in force or retirement on or after normal retirement age.The Bank authorized discretionary contributions of $2,741,876 and $2,549,363, respectively, for the 2010 and 2009 Plan years. Vesting Participants vest immediately in their voluntary contributions, matching Bank contributions and investment earnings.Participants vest in their allocated profit sharing contribution accounts after completing three years of eligible service, subject to earlier vesting in the case of retirement, death or disability or reduction in force. Benefits Participants may elect to receive their account value in a lump-sum distribution or, if eligible, in the form of an IRA rollover when they terminate service or in the event of death, disability or retirement.Participants may also transfer their account balance to another tax deferred qualified plan.A lump-sum distribution is subject to certain taxes and penalties imposed by the IRC and to the Plan’s rules regarding the availability of distributions.In certain circumstances, participants who are actively employed may request a hardship withdrawal from their account, but the participant may be subject to Federal and State income taxes and the imposition of a penalty tax on such withdrawals for the year of distribution.The Plan has adopted the hardship withdrawal provisions of the Katrina Emergency Tax Relief Act (“KETRA”).The Plan also allows certain withdrawals by actively employed participants who are at least 59-1/2 years of age. Participant Accounts Individual accounts are maintained for each of the Plan’s participants to reflect the participant’s contributions, the Bank’s matching contributions, and investment income, gains and losses. Participation The Plan covers all salaried employees of the Bank who have completed six months or more of employment (eligible participants). 4 Whitney National Bank Savings Plus Plan Notes to Financial Statements Year Ended December 31, 2010 and 2009 Participant Loans Participants may borrow from their accounts amounts ranging from a minimum of $1,000 to a maximum of 50% of the account balance, not to exceed $50,000.Loan maturities generally range from 1-5 years, but may extend up to 10 years for the purchase of a primary residence.Plan amendments in response to KETRA temporarily increased the loan limit for qualified participants to $100,000, allowed them to borrow up to 100% of their account balances and relaxed certain loan terms.The loans are collateralized by the balance in the participant’s account and are to bear interest at the prime rate as reported in the Wall Street Journal plus 1% or such other rate determined by the Plan administrator on a uniform and consistent basis.The interest rate on outstanding loan balances ranged between 4.25% and 9.25% for 2010 and 2009. Principal and interest is paid ratably through semi-monthly payroll deductions.Upon origination of a loan, participants are charged an administrative fee.Loan fees are reflected in administrative expenses. Investment Options Under the provisions of the Plan, participating employees are allowed to choose the manner in which all of their contributions are invested.Employees may choose from a number of registered investment company investments, e.g. mutual funds, a stable value fund and Whitney Holding Corporation common stock. Cash and Cash Equivalents From time to time, the Whitney Stock Fund holds uninvested cash to meet certain distributions and, on a short-term basis, pending investment in additional Whitney stock.During 2010 and 2009, most of the cash held by the Whitney Stock Fund was invested in short-term institutional money market funds earning market rates of interest. 2. Subsequent Event – Merger of Whitney Holding Corporation with Hancock Holding Company On June 4, 2011, Whitney Holding Corporation (the “Corporation”), the parent of the Bank, completed its merger with and into Hancock Holding Company (“Hancock”).Simultaneous with the merger, the Bank merged with and into Hancock Bank of Louisiana, a wholly owned subsidiary of Hancock, with Hancock Bank of Louisiana surviving the merger and continuing its corporate existence under the name “Whitney Bank.”Upon completion of the merger, Whitney Bank became the Plan’s sponsor, and Hancock assumed administration of the Plan acting through its Human Resources Department. The Plan will continue for a period of time to be determined by Hancock under substantially the same terms and conditions as existed prior to the merger.Eligibility for participation in the Plan after the merger is restricted to employees of Whitney Bank.An employee of Whitney Bank who was not a participant at the merger date will become eligible to participate in the Plan after meeting the Plan’s eligibility conditions, provided the employee performed services at a location owned by Whitney National Bank immediately before the merger.Shares of the Corporation’s common stock held as plan investments were exchanged for Hancock common shares at the exchange ratio specified in the merger agreement, and the option to invest in Corporation common stock was replaced with the option to invest in Hancock common stock. 3. Summary of Significant Accounting Policies Basis of Accounting The financial statements of the Plan are prepared using the accrual method of accounting. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Investment Valuation and Income Recognition Plan investments are stated at fair value.See Note 6 for discussion of fair value measurements and required disclosures. 5 Whitney National Bank Savings Plus Plan Notes to Financial Statements Year Ended December 31, 2010 and 2009 Financial Accounting Standards Board (FASB) guidance states that contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts, because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan.The Plan invests in investment contracts through a common/collective trust.The statements of net assets available for plan benefits present the fair value of the investment in the common/collective trust as well as the adjustment of the investment in the common/collective trust from fair value to contract value relating to the investment contracts.The statement of changes in net assets available for plan benefits is prepared on a contract value basis. Purchases and sales of investments are recorded on a trade date basis.Dividends are recorded on the ex-dividend date. Interest income is recorded on an accrual basis. Net appreciation (depreciation) includes the Plan’s gains or losses on investments bought and sold as well as held during the year. Notes Receivable from Participants Notes receivable from participants are reported at their unpaid principal balance plus any accrued but unpaid interest. Administrative Expenses Under the Plan, as amended, the Bank may elect to charge administrative fees and expenses against the assets of the Plan, subject to certain requirements imposed by applicable law.This election can be made annually and need not be the same each year.Substantially all of the administrative expenses of the Plan were borne by the Bank in 2010. Certain asset management fees are imposed under each of the investment options offered by the Plan.These management fees are charged against the return earned by the applicable investment option.In general, no sales commission or other front-end or back-end charges (loads) are imposed with respect to the acquisition or disposition of investment options under the Plan.One of the registered investment company investment options deducts a trading fee when shares are held fewer than 90 days. Payment of Benefits Benefits are recorded when paid. 4. Investments The following is a detail of investments that represent 5% or more of net assets as of December31, 2010 and 2009: Whitney Stock Fund (including cash of $655,614 and $457,160 as of December 31, 2010 and 2009, respectively) $ $ Fidelity Advisor Stable Value Portfolio:Class I, at contract value Fidelity Advisor Equity Income Fund:Institutional Class I Fidelity Capital Appreciation Fund Fidelity Contrafund Oakmark Equity & Income Fund – Class I 6 Whitney National Bank Savings Plus Plan Notes to Financial Statements Year Ended December 31, 2010 and 2009 During 2010, the Plan’s investments (including gains and losses on investments bought, sold, transferred in, and held during the year) appreciated in value by a net $18,932,289 as follows: Year Ended December 31, 2010 Investments in Registered Investment Companies $ Investment in Common/Collective Trust Investment in Whitney Stock Fund Net Change in Fair Value $ 5. Investment in Whitney Holding Corporation Stock The Plan held investments in the Bank’s parent, Whitney Holding Corporation, at December 31, 2010 and 2009 as shown in the following table: Number of shares held Market value of shares $ $ As a % of fair value of the Plan’s total investments % % As a % of the outstanding common shares of the Corporation % % With regard to the Whitney Stock Fund, the Plan utilizes a unit value method for tracking the market value of assets invested in this fund option.As of December31, 2010 and 2009, there were approximately 1,654,153 and 1,446,119 units outstanding with a market value of approximately $12.83 and $8.35 per unit, respectively, related to the Whitney Stock Fund. 6. Fair Value The FASB defines fair value as the exchange price that would be received to sell an asset or paid to transfer a liability in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.This accounting guidance also emphasizes that fair value is a market-based measurement and not an entity-specific measurement and established a hierarchy to prioritize the inputs that can be used in the fair value measurement process.The inputs in the three levels of this hierarchy are described as follows: Level 1 Quoted prices in active markets for identical assets or liabilities.An active market is one in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 Observable inputs other than Level 1 prices.This would include quoted prices for similar assets or liabilities, quoted prices in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. Level 3 Unobservable inputs, to the extent that observable inputs are unavailable.This allows for situations in which there is little or no market activity for the asset or liability at the measurement date. The Plan’s investments in registered investment companies (e.g., mutual funds) are valued using the Net Asset Value (NAV) of shares held by the plan at year end.The Plan’s investment in common/collective trusts consists of an investment in a stable value fund.The stable value fund invests primarily in high- 7 Whitney National Bank Savings Plus Plan Notes to Financial Statements Year Ended December 31, 2010 and 2009 quality debt securities and enters into contracts designed to allow the fund to maintain a constant NAV and provide other portfolio protection.The fair values of the underlying assets of the stable value fund were based on either quoted prices in active markets or observable inputs or quotations from inactive markets.The Plan obtains the fair value of its investment in the stable value fund from the fund’s administrator.The fair value of the Plan’s Whitney Stock Fund investment represents the value of the common shares held based on the closing price reported on the exchange on which the shares are traded plus any cash held by the fund. The following tables below present, by level within the fair value hierarchy, the Plan’s investments at fair value at December 31, 2010 and 2009. Fair Value Measurement Using Level 1 Level 2 Level 3 Total December 31, 2010 Registered Investment Companies: U.S. equity – large cap funds $ $
